Citation Nr: 1140342	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for coronary artery disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In pertinent part, that decision granted an increased 100 percent rating for coronary artery disease, effective from September 8, 2003, and assigned a 10 percent rating, effective from December 8, 2003.  The Veteran specified in his November 2004 notice of disagreement that he disagreed with the 10 percent rating assigned for his coronary artery disease.  He further specified in his January 2005 substantive appeal that he disagreed with the assignment of that rating effective from December 8, 2003.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2007.  A transcript of the proceeding is of record.  Also of record is documentation of an informal conference held with a Decision Review Officer at the RO in November 2006.

When this case previously was before the Board in May 2008, it was remanded for additional development.  In its remand, the Board referred to the RO for appropriate action the issues of entitlement to service connection for scarring of the right leg and chest and the possible issue of entitlement to a higher rating for hypertension.  It does not appear that these matters were addressed by the RO.  Therefore, they once again are referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's coronary artery disease is manifested by shortness of breath, chest pain, diminished physical endurance, and the need for continuous medication; however, there is no congestive heart failure, cardiac hypertrophy, or cardiac dilatation, ejection` fraction is greater than 50 percent, and he is able to achieve at least 8.3 metabolic equivalents before the onset of dyspnea, fatigue, and angina.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005, 7017 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided with the notice required under the VCAA by letter mailed in January 2004.  Although he was not provided with notice regarding effective-date element of the claim until March 2006, after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and completion of all indicated development, the claim was readjudicated in August 2006, November 2006, and December 2009.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that pertinent evidence has been obtained and that the Veteran has been provided with appropriate VA examinations.  In this regard, the Board notes that its May 2008 remand instructed that the Veteran should be asked to identify and authorize the release of medical records from his health care providers.  Pursuant to these instructions, the Appeals Management Center (AMC) sent the Veteran two letters in July 2008 and March 2009 and requested that he identify any outstanding records, authorize the release of those records, and submit any copies in his possession.  The Veteran responded that he had not received treatment at a specific facility mentioned in the letters but submitted additional evidence from other private health care providers.  That evidence has been associated with the claims file.  In addition, the Veteran was afforded a new VA examination in May 2009, and a clarifying addendum was obtained in November 2009.  The Board finds that the examination reports are adequate for evaluation purposes because the examiner reviewed the claims file, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board finds that there has been substantial compliance with the directives of the May 2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected coronary artery disease.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

The Veteran's coronary artery disease is evaluated under 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7017.  These codes both provide that a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Diagnostic Code 7017 also provides that a 100 percent rating is warranted for three months following hospital admission for coronary bypass surgery.

During the pendency of this appeal, the criteria for evaluating cardiovascular disorders were amended.  However, the amendment does not apply to this claim because it was filed prior to the effective date of October 6, 2006.  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension With Heart Disease, 71 Fed. Reg. 52,457 (Sept. 6, 2006) (codified at 38 C.F.R. §§ 4.100, 4.104 (2007-2010) (noting that the provisions of this final rule shall apply to all applications for benefits received by VA on or after the effective date of this final rule).  

As noted above, the Veteran's coronary artery disease was evaluated as 10 percent disabling prior to September 8, 2003, the date he underwent coronary artery bypass graft surgery.  He then was assigned a 100 percent rating until December 8, 2003, the termination of the three-month period contemplated by Diagnostic Code 7017, when a 10 percent rating was assigned.  The Veteran limited his disagreement with the rating decision now on appeal to the 10 percent rating assigned effective from December 8, 2003.

Here, the evidence of record establishes that a disability rating of 10 percent, and no higher, is warranted for the Veteran's coronary artery disease, effective from December 8, 2003.

VA and private treatment records dated from 2003 through 2009 include numerous cardiac consultations, electrocardiogram studies, and stress test results.  These records all show that the Veteran has never been treated for or diagnosed with congestive heart failure, cardiac hypertrophy, or cardiac dilatation.  

Although an August 2003 chest X-ray study reflects a diagnostic impression of likely left ventricular dysfunction, ejection fraction ranged from 62 percent to 69 percent during the time period under appeal.  The lowest ejection fraction of 51 percent was noted in a May 2009 VA treatment record, although a private treatment record dated later that month reflects an ejection fraction of 64 percent.

Finally, the evidence shows that the Veteran is able to achieve a workload of greater than 7 METs before experiencing dyspnea, fatigue, angina, dizziness, or syncope.  A May 2006 VA stress test showed that he could achieve 8.3 METs, and additional testing performed between January 2004 and May 2009 revealed that was able to achieve in excess of 10 METs.

The Board acknowledges the Veteran's belief that his coronary artery disease warrants a 100 percent rating because he experiences shortness of breath and chest pain, has diminished physical endurance, and is required to take medication on a continuous basis.  The Board does not question the credibility or competence of the Veteran to describe these symptoms he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not competent to establish that he satisfies the specific requirements necessary to obtain a higher rating under Diagnostic Codes 7005 and 7017.  The Veteran, as a layperson without medical training, cannot measure METs, ejection fraction, or cardiac enlargement, and cannot diagnose congestive heart failure.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, the Veteran's VA and private health care providers and the VA examiner who evaluated him in May 2009 are trained medical professionals who are competent to evaluate these factors.  The overwhelming evidence of record, to include VA and private treatment records and the May 2009 and November 2009 VA examination reports, clearly establishes that the criteria for a rating higher than 10 percent under Diagnostic Codes 7005 and 7017 have not been met.

Accordingly, a disability rating higher than 10 percent for coronary artery disease is not warranted.

Extra-schedular Consideration

The Board also has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The schedular evaluation in this case is not inadequate.  The schedule provides for ratings higher than 10 percent for certain manifestations of coronary artery disease, but those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability since they contemplate his need for continuous medication and the physical symptoms he has described.  The Veteran has not described any exceptional or unusual features or symptoms of his coronary artery disease.  Since the Board finds that the Veteran's disability picture is contemplated by the rating schedule, it need not consider whether the disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  Accordingly, the Board concludes that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an increased rating for coronary artery disease, currently evaluated as 10 percent disabling, is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


